Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a method of probing a selected transistor from either a pass-gate transistor, a pull-down transistor, or a pull-up transistor in a static random access memory (SRAM) circuit, which comprises the steps of:
connecting a gate probe to a gate metal layer of the SRAM circuit, the gate metal layer being coupled to a gate of such selected transistor;
connecting a source probe to a source metal layer of the SRAM circuit, the source metal layer being coupled to a source of such selected transistor;
connecting a drain probe to a drain metal layer of the SRAM circuit, the drain metal layer being coupled to a drain of such selected transistor via a buried contact, the SRAM circuit comprising other transistors along with such above gate transistor;
wherein the other transistors are free from connections for the probing so as not to cause the other transistors to have an unwanted effect on such selected transistor being probed (claims 1, 9 & 17).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827